Citation Nr: 1608348	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  14-03 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure. 

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity as secondary to diabetes mellitus type II.

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity as secondary to diabetes mellitus type II. 

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity as secondary to diabetes mellitus type II, or the service-connected degenerative arthritis of the thoracolumbar spine.

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity as secondary to diabetes mellitus type II, or the service-connected degenerative arthritis of the thoracolumbar spine.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and K.K.


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to August 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).


REMAND

The Veteran contends that he has a current diagnosis of diabetes mellitus type II disorder, with associated peripheral neuropathy of the upper and lower extremities, which is the result of exposure to Agent Orange while serving in the Republic of Vietnam during the Vietnam Era.  In this regard, his service personnel records show that service in the Republic of Vietnam from June 1967 to August 1968.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  

An August 2011 private neurological consultation indicates diagnoses of neuropathy of the upper and lower extremities.  The Board, however, finds that clarification with respect to the Veteran's current diabetes diagnosis is necessary prior to adjudication.  Specifically, the evidence of record is conflicting as to whether the Veteran is pre-diabetic, borderline diabetic, or has diabetes mellitus type II.  In this regard, the Veteran underwent a VA examination in November 2011, which resulted in a diagnosis of pre-diabetes.  The blood test showed that the Veteran had impaired glucose tolerance.  The examiner stated that approximately 25 percent of subjects with impaired glucose tolerance would progress to diabetes over three to five years.  In a March 2014 private record, W.C., D.C., D.I.B.C.N. indicated that the Veteran would "more likely than not" be considered a borderline diabetic given his elevated blood glucose levels; although, the Board notes that a blood test was not associated with this treatment record.  

As additional medical testing, namely the measurement of glycated hemoglobin (HbA1c), is required to determine whether the Veteran has a current diagnosis of diabetes mellitus, type II, the case must be remanded for another VA examination in order to make a determination in this case, to include whether any previously or currently diagnosed upper and/or lower extremity peripheral neuropathy is due to or aggravated by the Veteran's diabetes or another service-connected disorder.  38 U.S.C.A. § 5103A(d)(2) (West 2015); 38 C.F.R. § 3.159(c)(4)(i) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, with respect to the issues of entitlement to service connection for peripheral neuropathy of the lower extremities, in the aforementioned March 2014 treatment record, W.C. concluded that the Veteran's borderline diabetes would be a "contributing factor" to the Veteran's sensory peripheral neuropathy.  W.C., however, also found that the Veteran's in-service back injuries resulted in degenerative arthritis that caused his current peripheral neuropathy of the lower extremities, or "paresthesia" of the Veteran's feet.  In this regard, during the course of the appeal, the RO granted service connection for degenerative arthritis of the thoracolumbar spine, as well as for right and left lower extremity sciatic radiculopathy due to the degenerative arthritis of the thoracolumbar spine.  Thus, to the extent possible, the prospective VA examiner must attempt to distinguish whether the Veteran's right and left lower extremity peripheral neuropathy symptoms are separate and distinct from the service-connected right and left lower extremity sciatic radiculopathy, or are symptoms of these service-connected disorders.   
                   
Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Upon completion of the above development, the Veteran must be afforded an appropriate VA examination to determine whether any currently or previously diagnosed diabetes is related to his military service.  The paper and electronic claims files, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The examiner must state the specific findings upon which his current diagnosis is based.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any previously or currently diagnosed diabetes, is related to his military service, to include exposure to an herbicide agent.  The examiner is instructed to accept as fact that the Veteran was exposed to an herbicide agent during his service in Vietnam.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  Upon completion of the above development, the Veteran must be afforded an appropriate VA examination to determine whether any right and/or left upper extremity peripheral neuropathy, and right and/or left lower extremity peripheral neuropathy disorders found or previously diagnosed are related to his diabetes mellitus type II (if diagnosed), or the service-connected degenerative arthritis of the thoracolumbar spine (lower extremities only).  The paper and electronic claims files, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any previously or currently diagnosed right and/or left upper extremity peripheral neuropathy disorder (s) is due to or aggravated by the Veteran's diabetes mellitus, type II (if diagnosed).  The examiner must also address whether any previously or currently diagnosed right and/or left lower extremity peripheral neuropathy disorder (s) is due to or aggravated by the Veteran's diabetes mellitus, type II (if diagnosed).    

If the Veteran's right and/or left lower extremity peripheral neuropathy disorder(s) is not due to or aggravated by the diabetes mellitus, type II, or there is not a current diagnosis of diabetes mellitus, type II, then the examiner must provide an opinion as to whether any currently or previously diagnosed right and/or left lower extremity peripheral neuropathy disorder(s) is due to or aggravated by the service-connected degenerative arthritis of the thoracolumbar spine.  The examiner must also provide an opinion as to whether the Veteran's symptoms, to include numbness of the right and left foot, is a symptom of a separate and distinct disorder from the Veteran's service-connected right and left lower extremity sciatic radiculopathy, or is a symptom of his service-connected right and left lower extremity sciatic radiculopathy.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  The medical reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




